     DANIEL L. HARRALSON, BAR NO. 109322
 1   Attorney at Law
     Post Office Box 26688-6688
 2   Fresno, California 93729
     Telephone (559) 486-4560
 3   Facsimile (559) 486-4320
     harralsonlaw@sbcglobal.net
 4
     Attorney for Applicants /Petitioners Juan Roger Guerrero and Yesenia Guerrero
 5
                                   UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                   )
     UNITED STATES OF AMERICA,                     ) Case No.: 1:17-cr-00232-DAD- BAM
 9                                                 )
                         Plaintiff,                ) STIPULATION AND ORDER TO
10           vs.                                   ) CONTINUE HEARING
                                                   )
11   EVELYN MAGALLON, et al.,                      )
                                                   ) Date: November 15, 2018
12                      Defendants.                ) Time: 2:00 p.m.
                                                   ) Judge: Honorable Barbara McAuliffe
13
                                                   )
14
            IT IS HEREBY STIPULATED by and between the parties hereto, and through their
15
     respective attorneys of record, that the Evidentiary hearing of the Application/Petition to
16
     Reconvey Real Property Held as Security for Bail Bond, etc., in the above-captioned matter
17
     currently set on the court’s calendar for November 12, 2018, at 1:00 p.m., be continued to
18
     January 28, 2019, at 1:00 p.m., in Department 8 of the United States District Court.
19   The continuance is requested by counsel for Applicants/Petitioners Yesenia and Juan
20   Guerrero to allow additional time for law Enforcement to apprehend Defendant, EVELYN
21   MAGALLON so as to make the moot and unnecessary.

22

23

24

25



                                                  -1-
     DATED: October 30, 2018                                Respectfully Submitted,
 1
                                                   DANIEL L. HARRALSON LAW CORPORATION
 2

 3                                                    /s/
                                                   DANIEL L. HARRALSON
 4                                                 Attorney for Defendant

 5
     DATED: July 13, 2018                          UNITED STATES ATTORNEYS OFFICE
 6
                                                      /s/
 7
                                                   VINCENZA RABENN
 8                                                 Attorney for United States

 9

10
                                                  ORDER
11

12
            GOOD CAUSE APPEARING, IT IS SO ORDERED that the Evidentiary Hearing of the
13
     Application/Petition to Reconvey Real Property Held scheduled for November 15, 2018, at 2:00
14
     p.m., be continued to January 28, 2019, at 1:00 p.m.
15

16   IT IS SO ORDERED.

17
        Dated:     November 5, 2018                            /s/ Barbara   A. McAuliffe     _
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25



                                                     -2-
